EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 09 April 2021 is acknowledged and entered.  Following the amendment, claims 160, 169 and 178-180 are canceled, and claim 158 is amended.    
Currently, claims 158, 159, 161-168, 170-177 and 181-189 are pending.   

Withdrawal of Objections and Rejections:
All objections and rejections of claims 160, 169 and 178-180 are moot as the applicant has canceled the claims.
The lack of enablement rejection of claims 158, 159, 161-167, 170-177, 181, and 184-189 under 35 U.S.C. 112(a) are withdrawn in view of applicant’s argument and upon further consideration.
The lack of written description rejection of claims 158, 159, 161-167, 170-177 and 185-189 under 35 U.S.C. 112(a) are withdrawn in view of applicant’s amendment.

Interview Summary 
See attached PTO-413.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 4/9/2021, 10/27/2020, 12/3/2019 and 3/4/2019 are acknowledged and have been considered.  A signed copy is attached hereto.

Rejoinder of Claims
Claim 158 is generic and allowable. Claims 168, 182 and 183, previously withdrawn from consideration as a result of species election requirements, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the species election requirements, as set forth in the Office action mailed on 7/27/2020, are hereby withdrawn and claims 168, 182 and 183 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Karen L. Elbing on 10 June 2021.
The application has been amended as follows: 
Claim 163: the content has been replaced by the following:

Claim 164: in line 2, “changed" has been replaced by -- substituted by another amino acid --; and in line 3, “changed" has been replaced by -- substituted by another amino acid --.

Conclusion:
Claims 158, 159, 161-168, 170-177 and 181-189 are allowed.



Advisory Information:	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG JIANG whose telephone number is (571)272-0872.  The examiner can normally be reached on M-F 9:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
6/10/21